ACCEPTED
                                                                                             03-15-00076-CR
                                                                                                     7644863
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        11/2/2015 3:39:18 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                NO. 03-15-00076-CR

EVERTON ROXROY BAILEY                      §          IN THE COURT OF APPEALS
                                                                   FILED IN
                                                                   3rd COURT OF APPEALS
                                           §                           AUSTIN, TEXAS
v.                                         §                       THIRD     DISTRICT
                                                                   11/2/2015 3:39:18 PM
                                           §                         JEFFREY D. KYLE
                                                                           Clerk
STATE OF TEXAS                             §                         AUSTIN, TEXAS


              MOTION FOR EXTENSION OF TIME TO FILE BRIEF

        NOW COMES THE STATE OF TEXAS, Appellee, by and through her

Assistant District Attorney, John C. Prezas, and moves the Court, pursuant to Texas

Rule of Appellate Procedure 38.6(d), to extend the deadline for filing the State’s brief.

In support of its motion, the State would show the Court the following:

1. The State’s Brief in this case is due on November 2, 2015.

2. No previous extensions of time have been requested by the State.

3. Appellant’s brief was filed in this Court on October 1, 2015.

4. Mr. Prezas gave oral argument before this Court on October 22, 2015 in 03-14-

     00622-CR Greg Kelley vs. The State of Texas.

5. Mr. Prezas spent time preparing to represent the State in a live hearing with

     multiple witnesses before a visiting judge on an application for habeas corpus on

     October 30, 2015, in 92-435-K277A State vs. Troy Dale Mansfield. This hearing

     was ultimately cancelled unexpectedly due to flooding preventing visiting Judge


                                           1
   Shaver from attending the hearing.

6. Mr. Prezas expects to file the State’s brief in State vs. Rex Allen Nisbett 03-14-

   00402-CR on November 10, 2015.

7. Mr. Prezas expects to present a brief on November 17, 2015, and oral argument on

   November 19, 2015, on the constitutionality of the Penal Code section

   33.021(c),(d) in response to a pre-trial writ of habeas corpus in 15-0431-K368A.

8. Mr. Prezas anticipates filing the State’s brief in 03-14-00585-CR State vs.

   Leovardo Cantos prior to the November 19, 2015, deadline.

9. Mr. Prezas anticipates filing the State’s brief in 03-14-00802-CR State vs. Pedro

   Elizondo Martinez prior to the December 8, 2015, deadline.

10. Mr. Prezas anticipates being out of the office for portions of November and

   December due to the closure of childcare for his young children during the

   Thanksgiving and Christmas Holiday periods.

11. For the foregoing reasons, The State respectfully requests that the deadline for

   filing its brief in the above stated cause be extended for an additional sixty four

   (64) days from the current due date of November 2, 2015, to January 5, 2016.




                                          2
      WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully

requests that this Court grant its motion for an extension of time and extend the State’s

deadline to file its brief to January 5, 2016.

                                                 Respectfully submitted,

                                                 Jana Duty
                                                 District Attorney
                                                 Williamson County, Texas

                                                  /s/ John C. Prezas
                                                 John C. Prezas
                                                 Assistant District Attorney
                                                 State Bar Number 24041722
                                                 405 Martin Luther King #1
                                                 Georgetown, Texas 78626
                                                 (512) 943-1248
                                                 (512) 943-1255 (fax)
                                                 jprezas@wilco.org




                                 Certificate of Service

      This is to certify that on November 2, 2015, a copy of the foregoing motion has
been sent to Appellant’s attorney of record, Dal Ruggles, 1103 Nueces St., Austin,
TX, 78701, by eservice at dal@ruggleslaw.com.

                                                 /s/ John C. Prezas
                                                 John C. Prezas




                                            3